As filed with the Securities and Exchange Commission on December 18, 2015 Registration No. 333-117134 811-21598 SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES / X / ACT OF 1933 Pre-Effective Amendment No. // Post-Effective Amendment No. 20 / X / and REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY / X / ACT OF 1940 Amendment No. 21 / X / (Check appropriate box or boxes) PUTNAM RETIREMENTREADY FUNDS (Exact name of registrant as specified in charter) One Post Office Square, Boston, Massachusetts 02109 (Address of principal executive offices) Registrant's Telephone Number, including Area Code (617) 292-1000 It is proposed that this filing will become effective (check appropriate box) / / immediately upon filing pursuant to paragraph (b) / X / on November 30, 2015 pursuant to paragraph (b) // 60 days after filing pursuant to paragraph (a)(1) // on (date) pursuant to paragraph (a)(1) / / 75 days after filing pursuant to paragraph (a)(2) // on (date) pursuant to paragraph (a)(2) of Rule 485. If appropriate, check the following box: // this post-effective amendment designates a new effective date for a previously filed post-effective amendment. ROBERT T. BURNS , Vice President - PUTNAM RETIREMENTREADY FUNDS One Post Office Square Boston, Massachusetts 02109 (Name and address of agent for service) Copy to: BRYAN CHEGWIDDEN, Esquire ROPES & GRAY LLP 1211 Avenue of the Americas New York, New York 10036 2 SIGNATURES Pursuant to the requirements of the Securities Act of 1933, as amended, and the Investment Company Act of 1940, as amended, the Registrant certifies that it meets all of the requirements for effectiveness of this Registration Statement under Rule 485(b) under the Securities Act of 1933, as amended, and has duly caused this Amendment to its Registration Statement to be signed on its behalf by the undersigned, duly authorized, in the City of Boston, and The Commonwealth of Massachusetts, on the 18 th day of December, 2015. PUTNAM RETIREMENTREADY FUNDS By: /s/ Jonathan S. Horwitz, Executive Vice President, Principal Executive Officer and Compliance Liaison Pursuant to the requirements of the Securities Act of 1933, as amended, this Amendment to the Registration Statement has been signed below by the following persons in the capacities and on the date indicated: Signature Title Jameson A. Baxter * Chair, Board of Trustees Robert L. Reynolds* President and Trustee Jonathan S. Horwitz* Executive Vice President, Principal Executive Officer and Compliance Liaison Steven D. Krichmar* Vice President and Principal Financial Officer Janet C. Smith* Vice President, Principal Accounting Officer and Assistant Treasurer Liaquat Ahamed* Trustee Ravi Akhoury* Trustee Barbara M. Baumann* Trustee Robert J. Darretta* Trustee Katinka Domotorffy* Trustee John A. Hill* Trustee Paul L. Joskow* Trustee C-1 Kenneth R. Leibler* Trustee Robert E. Patterson* Trustee George Putnam, III* Trustee W. Thomas Stephens* Trustee By: /s/ Jonathan S. Horwitz, as Attorney-in-Fact December 18, 2015 *Signed pursuant to power of attorney filed in Post-Effective Amendment No. 12 to the \ Registrant’s Registration Statement. C-2 EXHIBIT INDEX XBRL Instance Document Ex-101.ins XBRL Taxonomy Extension Schema Document Ex-101.sch XBRL Taxonomy Extension Labels Linkbase Ex-101.lab XBRL Taxonomy Extension Presentation Linkbase Document Ex-101.pre XBRL Taxonomy Extension Definition Linkbase Ex-101.def C-1
